 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     ZACHARY IRWIN POND,                               CASE NO. C19-6176 BHS
 5
                             Petitioner,               ORDER ADOPTING REPORT
             v.                                        AND RECOMMENDATION
 6
     SPOKANE COUNTY JAIL,
 7
                             Respondent.
 8

 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 3. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Petitioner’s proposed federal habeas petition, Dkt. 1, is DISMISSED

16   without prejudice for failure to prosecute; and

17           (4)   The Clerk shall enter JUDGMENT and close this case.

18           Dated this 18th day of February, 2020.

19

20

21
                                                       A
                                                       BENJAMIN H. SETTLE
                                                       United States District Judge

22


     ORDER
